Citation Nr: 0932187	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
service-connected schizophrenia.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Veteran testified before the undersigned at a travel 
Board hearing in January 2009.  A transcript is of record and 
has been reviewed.  The Veteran submitted new evidence and a 
waiver of RO consideration of this evidence during the 
hearing.    

The Board finds remand appropriate to resolve several 
unappealed claims.  In August 2002, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating.  The RO also denied service connection for peripheral 
neuropathy, erectile dysfunction, a prostate condition, 
diabetic retinopathy and toenail fungus.  The RO denied the 
claim of special monthly compensation based on loss of use of 
a creative organ and denied service connection for a dental 
condition secondary to diabetes mellitus because new and 
material evidence had not been submitted.  In April 2003, the 
Veteran filed a timely notice of disagreement to the above 
issues.  The Veteran has not been provided with a statement 
of the case (SOC) addressing these issues, however.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD based on traumatic 
events experienced while serving in the Republic of Vietnam.  
There is credible supporting evidence that the claimed in-
service stressor actually occurred.  

2.  During the travel Board hearing on January 7, 2009, the 
Veteran and his representative notified the undersigned that 
he wished to withdraw his appeal for the issue of a rating in 
excess of 10 percent for service-connected schizophrenia.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2008). 

2.  The criteria for withdrawal of the appeal of the claim 
for a rating in excess of 10 percent for service-connected 
schizophrenia are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

At the travel Board hearing on January 7, 2009, the Veteran 
and his representative expressed intent to withdraw the 
appeal of the claim for a rating in excess of 10 percent for 
service-connected schizophrenia.  This statement was made on 
the record and satisfies the criteria necessary to withdraw 
the appeal of this issue.  See 38 C.F.R. § 20.204.




Duties to Notify and to Assist

For reasons discussed more fully below, the Board is granting 
the Veteran's claim of entitlement to service connection for 
PTSD.  Consequently, any breach of either VA's statutory duty 
to notify or to assist under the Veteran's Claims Assistance 
Act cannot be considered prejudicial to the Veteran.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Further 
discussion of VA's duties to notify and to assist as they 
pertain to the claim is unnecessary at this time.

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In October 2008, VA amended the provisions of 38 C.F.R. § 
3.304(f) by eliminating the requirement of evidence 
corroborating occurrence of the claimed in-service stressor 
in claims in which PTSD is diagnosed in service.  73 Fed. 
Reg. 64208 (Oct. 2008).

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. § 1154(b).  For a PTSD 
service connection claim, if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that he currently suffers from PTSD as a 
result of incidents that occurred during service in the 
Republic of Vietnam in 1967.  The RO denied the claim, and 
the Veteran appeals that decision.  

The competent medical evidence shows that the Veteran has 
been diagnosed with PTSD.  The report of a May 2008 VA 
examination contains a diagnosis of chronic PTSD.  The VA 
examiner based this diagnosis of a history of Vietnam combat 
participation provided by the Veteran.  The examiner stated 
that the Veteran has recurrent, intrusive and distressing 
memories of the traumatic event and distressing dreams of the 
event, among other symptoms.  The diagnosis is confirmed in 
letters from the Ventura Vet Center, dated in March 2003 and 
February 2009.  The February 2009 letter by J.T. of the 
Ventura Vet Center contains a diagnosis of PTSD and a 
description of the Veteran's stressor and symptoms.  

The Veteran's service treatment records show numerous 
complains of depression and anxiety in service.  Also, the 
May 2008 VA examiner stated that the Veteran's PTSD diagnosis 
is related to his experiences in the Republic of Vietnam.  
Therefore, two of the three elements required to establish 
service connection for PTSD have been satisfied.  The outcome 
of the case turns on whether there is satisfactory evidence 
of the occurrence of an in-service stressor.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a Veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

The Veteran's DD Form 214 shows his specialization was not 
combat-specific, as his duty in Vietnam was as an armor/unit 
supplier.  In a January 2003 stressor statement, the Veteran 
stated that, although he was assigned to a supplier unit, he 
was sent into the field in Vietnam because he could not use a 
typewriter.  In a December 2002 statement, the Veteran stated 
that he was assigned to the 3rd Brigade Task Force of the 25th 
Infantry Division and was transferred to the 4th Infantry 
Division.  His DD form 214 shows that he served in the 
Republic of Vietnam for one year.  The Veteran's alleged 
combat stressors included assisting another Company during a 
firefight and removing the dismembered bodies of fellow 
soldiers.  The Veteran also recalled one instance where J. 
P., a squad leader, was killed by enemy fire, for which the 
Veteran feels partly responsible.  

The record contains a casualty record for J. P., showing that 
he died from small arms fire in South Vietnam on March 12, 
1967.  The record also shows that he was a member of the 25th 
Infantry Division.  

The Veteran's service personnel records show that he was 
stationed with the 4th Administration Company, 4th Infantry 
Division in July 1967.  The Veteran received the following 
military medals for his service in the Republic of Vietnam: 
the Vietnam Service Medal, the National Defense Service 
Medal, and the Vietnam Campaign Medal.  Although these 
records and medals are not directly indicative of 
participation in combat, the Board finds that they are 
consistent with the Veteran's claimed stressors and the 
hardships of the Veteran's service.   

The Board has determined that the statements by the Veteran 
and the casualty record of J. P. are credible evidence that 
the Veteran was involved in an attack.  Accordingly, the 
issue of participation in combat is in relative equipoise.  
Resolving any reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran participated in combat while in 
service.  The third element for service connection of PTSD is 
satisfied.    


ORDER

Entitlement to service connection for PTSD is granted.  

The appeal of the claim of entitlement to a rating in excess 
of 10 percent for service-connected schizophrenia has been 
withdrawn and is therefore dismissed.  


REMAND

As indicated in the Introduction, the Veteran filed a timely 
NOD in April 2003 with regard to his claims of entitlement to 
an increased initial rating for diabetes mellitus, currently 
evaluated as 20 percent disabling; service connection for 
peripheral neuropathy of the hands and feet, erectile 
dysfunction, a prostate condition, diabetic retinopathy, 
toenail fungus; special monthly compensation based on loss of 
use of a creative organ; and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for dental problems secondary to 
diabetes mellitus.  The RO did not furnish a SOC for these 
issues, and the Board must remand it for such action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that, where a notice of disagreement is filed with a claim 
and no SOC has been issued, the Board should remand, not 
refer, that issue to the RO to issue an SOC). 

In the April 2003 notice of disagreement, the Veteran stated 
that he received treatment at the VAMCs in Santa Barbara and 
Oxford.  On remand, the RO should make efforts to obtain 
these records prior to issuing an SOC.    


Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain the Veteran's 
treatment records from the VAMCs in Santa 
Barbara and Oxford.  

2. The Veteran should be provided with an 
SOC with regard to the issues of 
entitlement to an increased initial rating 
for diabetes mellitus, currently evaluated 
as 20 percent disabling; service 
connection for peripheral neuropathy of 
the hands and feet, erectile dysfunction, 
a prostate condition, diabetic 
retinopathy, toenail fungus; special 
monthly compensation based on loss of use 
of a creative organ; and whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for dental problems secondary 
to diabetes mellitus.  The Veteran should 
be given notice of his appellate rights.  
If the appeal is subsequently perfected by 
timely submission of a substantive appeal, 
then the matter should be forwarded to the 
Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


